DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Fig. 1-3 (claims 1-8, 12-13 and 15-18) in the reply filed on July 23rd, 2021 is acknowledged. 
Claim 1 is allowable. The restriction requirement among species as set forth in the Office action mailed on 06/24/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among species.  Claim 9-11, 14 and 18, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 recites “the second silicon carbide regions” in line 13 which should be amended to “the second silicon carbide regions of n-type” for avoiding confusion.  Appropriate correction is required.
Claim 1 recites “the third silicon carbide region” in line 21 which should be amended to “the third silicon carbide regions of p-type” for avoiding confusion.  Appropriate correction is required.
Claim 1 recites “the first silicon carbide regions” in lines 24, 27-28 and 32-33 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion.  Appropriate correction is required.
Claim 1 recites “the fifth silicon carbide region” in line 25 which should be amended to “the fifth silicon carbide regions of p-type” for avoiding confusion.  Appropriate correction is required.
Claim 2 recites “the first silicon carbide regions” in lines 1-2 and 3-4 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion.  Appropriate correction is required.
Claim 3 recites “the first silicon carbide regions” in lines 1-2 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion.  Appropriate correction is required.
Claim 4 recites “the first silicon carbide regions” in line 3 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion.  Appropriate correction is required.
Claim 5 recites “the fifth silicon carbide region” in lines 2-3 which should be amended to “the fifth silicon carbide regions of p-type” for avoiding confusion.  Appropriate correction is required.
Claim 6 recites “the fifth silicon carbide region” in lines 2-3 which should be amended to “the fifth silicon carbide regions of p-type” for avoiding confusion. Furthermore, claim 6 recites “the first silicon carbide regions” in line 3 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion. Appropriate correction is required.
Claim 7 recites “the first silicon carbide regions” in lines 5-6 and 7-8 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion. Claim 7 recites “the second silicon carbide regions” in lines 9 and 11 which should be amended to “the second silicon carbide regions of n-type” for avoiding confusion. Appropriate correction is required.
Claim 8 recites “the first silicon carbide regions” in line 3 which should be amended to “the first silicon carbide regions of n-type for avoiding confusion. Furthermore, claim 8 recites “the second silicon carbide regions” in lines 5-6 which should be amended to “the second silicon carbide regions of n-type for avoiding confusion. Appropriate correction is required.
Claim 9 recites “the first silicon carbide regions” in lines 8-9 and 12-13 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion. Furthermore, claim 9 recites “the sixth silicon carbide regions” in lines 10-11 which should be amended to “the sixth silicon carbide regions of p-type” for avoiding confusion. Appropriate correction is required.
Claim 10 recites “the sixth silicon carbide regions” in lines 2-3 which should be amended to “the sixth silicon carbide regions of p-type” for avoiding confusion. Claim 10 recites “the fifth silicon carbide region” in line 4 which should be amended to “the fifth silicon carbide regions of p-type” for avoiding confusion.   Appropriate correction is required.
Claim 12 recites “the second silicon carbide regions and the third silicon carbide region” in lines 4-5 which should be amended to “the second silicon carbide regions of n-type and the third silicon carbide region of p-type” for avoiding confusion.  Appropriate correction is required.
Claim 12 recites “the seventh silicon carbide region” in lines 5-6 which should be amended to “the seventh silicon carbide regions of n-type” for avoiding confusion.  Appropriate correction is required.
Claim 13 recites “the second silicon carbide regions” in lines 6 and 9 which should be amended to “the second silicon carbide regions of n-type” for avoiding confusion. Furthermore, Claim 13 recites “the eighth silicon carbide region” in lines 6-7 which should be amended to “the eighth silicon carbide regions of n-type” for avoiding confusion.  Appropriate correction is required.
Claim 14 recites “the first silicon carbide regions” in lines 4-5 and 10 which should be amended to “the first silicon carbide regions of n-type” for avoiding confusion. Furthermore, claim 14 recites “the second silicon carbide regions” in lines 6 and 9 which should be amended to “the second silicon carbide regions of n-type” for avoiding confusion. Furthermore, claim 14 recites “the ninth silicon carbide region” in lines 6-7 and 10-11 which should be amended to “the ninth silicon carbide regions of n-type” for avoiding confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “a seventh silicon carbide region of n-type” in lines 2-3. It is unclear to the Examiner how can the seventh silicon carbide region of n-type 
Claim 13 recites the limitation “an eight silicon carbide region of n-type” in lines 2-3. It is unclear to the Examiner how can the eight silicon carbide region of n-type being recited without reciting a sixth silicon carbide region and a seventh silicon carbide region of n-type in either claim 13 or 1.
Claim 14 recites the limitation “a ninth silicon carbide region of n-type” in lines 2-3. It is unclear to the Examiner how can the ninth silicon carbide region of n-type being recited without reciting a sixth silicon carbide region, a seventh silicon carbide region and an eighth silicon carbide region of n-type in either claim 14 or 1. 

Allowable Subject Matter
Claims 1-11 and 15-18 would be allowed over prior art of record if rewritten to overcome the objections as set forth in this office action. 
The following is an examiner’s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following: 
Regarding claim 1, Kagata et al. (Pub. No.: US 2014/0203356 A1) discloses a semiconductor device comprising: a first electrode (15); a second electrode (16); a silicon carbide layer (1, 2, 4 and 5) positioned between the first electrode and the second electrode, the silicon carbide layer having a first plane parallel to a first direction and a second direction intersecting the first direction, and a second plane parallel to the first direction and the second direction, the second plane facing the first plane, and the silicon carbide layer including: a first trench (10) positioned on a first plane side, the first 
Regarding claim 1, UTSUMI et al. (Pub. No.: US 2018/09 A1) discloses a semiconductor device in Fig. 1 comprising a fifth silicon carbide region of p-type (4) below a first trench (9) (see [0054]). 
However, the combination of Kagata et al. and UTSUMI et al. fails to disclose a fifth silicon carbide region of p-type positioned between at least one of the first silicon carbide regions and the first trench, the fifth silicon carbide region having p-type impurity concentration higher than p-type impurity concentration of the at least one of the first silicon carbide regions, and wherein a length of the at least one of the first silicon carbide regions in a third direction perpendicular to the first plane is longer than a depth of the first trench in the third direction. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818